SOMMERVILLE, J.
A. J. Deloney, a resident of the village of Columbia, parish of Caldwell, which is dry territbry, was charged with and convicted of selling near beer in violation of an ordinance of said village which prohibited the sale of such beverage. Deloney was convicted and sentenced byt the mayor’s court, and he appealed from that judgment and the sentence to the district court. While his appeal was pending in said court, Deloney sued out an injunction against the village of Columbia et al., in the same court in which the appeal was pending, alleging in his petition that the village of Columbia had enacted an ordinance prohibiting the sale of such beverages as near beer, with a maximum penalty not to exceed a $100 fine, with a maximum term of imprisonment not to exceed 30 days, or both, for the violation thereof and that said ordinance was illegal and unconstitutional, being violative of both the federal and the state Constitutions.
In the case of Hottinger v. New Orleans, 42 La. Ann. 629, 8 South. 575, it was held: “No court has the power by injunction to restrain the execution of a criminal statute.” The ruling has been affirmed in State v. Judge, 48 La. Ann. 1448, 21 South. 28, and in other cases.
The plaintiff and judge of the district court have not made an appearance in this court.
It is therefore ordered that a writ of prohibition issue to the judge of the Thirtieth judicial district court, in and for the parish of Caldwell, and to A. J. Deloney, forbidding them to proceed further with the trial of the injunction suit No. 1643 on the docliet of said court, entitled A. J. Deloney v. Village of Columbia et al.; all at the cost of A. J. Deloney.